UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-8023



KEITH LEMONT SANDERS,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.



                              No. 06-8050



KEITH LEMONT SANDERS,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:03-cv-00598-RAJ; 2:03-cv-411)


Submitted:   April 25, 2007                     Decided:   May 18, 2007
Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Lemont Sanders, Appellant Pro Se. Margaret Winslow Reed,
Steven Andrew Witmer, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Keith Lemont Sanders seeks

to appeal the district court’s orders denying his Fed. R. Civ. P.

60(b) motions for reconsideration of the district court’s orders

denying relief on his 28 U.S.C. § 2254 (2000) petitions.              The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).      A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”         28 U.S.C. § 2253(c)(2)

(2000).   A prisoner satisfies this standard by demonstrating that

reasonable    jurists   would   find   that   any   assessment   of   the

constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Sanders has not made the

requisite showing in either case.       Accordingly, although we grant

Sanders’s motion to amend his informal brief, we deny certificates

of appealability, deny leave to proceed in forma pauperis in each

case, and dismiss the appeals.         We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                 - 3 -
the materials before the court and argument would not aid the

decisional process.



                                                    DISMISSED




                            - 4 -